CULLEN, Commissioner.
Ted Swanners, held in confinement in the State Penitentiary at Eddyville on a five-year felony sentence imposed in 1963, instituted habeas corpus proceedings in the Lyon Circuit Court claiming that his confinement at Eddyville is unlawful because the judgment of conviction sentenced him to the State Reformatory at LaGrange. The Lyon Circuit Court entered judgment dismissing Swanners’ petition and he has appealed to this Court.
The state correctional authorities are given power by KIRS 196.070 and 197.065 to transfer prisoners from one institution to another, it being stated in KRS 197.065 that this may be done “irrespective of the order of the court committing said prisoner to any one institution or reformatory.” It appears that Swanners was transferred to Eddyville under authority of these statutes.
*308Unless the statutes are unconstitutional Swanners’ transfer was valid. His only claim of unconstitutionality is that there is an improper delegation of judicial power. In our opinion the designation of the institutions to which convicted felons may be sentenced is a legislative function. In effect the legislature has said that sentence shall be to the institutional system.
The judgment is affirmed.